
	

114 HRES 765 IH: Honoring in praise and remembrance the outstanding achievements in scholastic, athletic and humanitarian excellence of Mr. Sarid Chaim Shahdaiah.
U.S. House of Representatives
2016-05-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 765
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2016
			Ms. Jackson Lee submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Honoring in praise and remembrance the outstanding achievements in scholastic, athletic and
			 humanitarian excellence of Mr. Sarid Chaim Shahdaiah.
	
	
 Whereas, on December 3, 2014, 17-year-old Mr. Sarid Chaim Shahdaiah passed away, unable to survive fatal injuries resulting from an automobile accident;
 Whereas, Mr. Shahdaiah was born September 20, 1997, in Shreveport, Louisiana; Whereas, Mr. Shahdaiah was a native of Shreveport, Louisiana, and Atlanta, Georgia, and a resident of Houston, Texas;
 Whereas, Mr. Shahdaiah was a very accomplished young man who was well revered as a beacon of light by his peers;
 Whereas, Mr. Shahdaiah’s family is very proud of his love for school and has emphasized his keen commitment to all that he undertook, sharing with others the many highlights of his high school career;
 Whereas, through his dedication to his studies, Mr. Shahdaiah earned a grade point average of 3.6 and was inducted into the National Society of High School Scholars;
 Whereas, as a highly accomplished student-athlete, Mr. Shahdaiah served the U.S.A. International Football Team as Captain, Team Ambassador and starting linebacker;
 Whereas, additionally, Mr. Shahdaiah exalted fervent school pride, during his junior year as a highly valued teammate of the DeKaney Wildcats, his high school varsity track and football teams;
 Whereas, expanding the bounds of his requisite studies, Mr. Shahdaiah explored his curiosities for the world of science becoming a member of the Texas High School Engineering Career and Technology Council;
 Whereas, Mr. Shahdaiah served his community faithfully as a volunteer at Northwest Assistance Ministries;
 Whereas, many parents, teachers, neighbors and young people hope to find the kindness and dedication that Mr. Shahdaiah exhibited regularly as a son, student, friend and incredibly well-rounded, commendable young man;
 Whereas, the accolades this young man earned far exceed the highest expectations of any proud parent or community member in awe of an exceptional young leader in today’s America;
 Whereas, in recognition and honor of his pursuit of excellence, several highly esteemed universities, such as: Stanford University, Northwestern University, Purdue University, Texas A&M University, Texas Tech University, and Boise University, to name a few expressed interest in Mr. Shahdaiah, hoping that he would join their respected student bodies;
 Whereas, his family and many admirers genuinely celebrate Mr. Shahdaiah’s life and outstanding contributions;
 Whereas, Mr. Shahdaiah cultivated his efforts, positioning himself to successfully matriculate in May of 2016; and, but for his ill-fated passing, would by all accounts have celebrated his well-deserved accomplishments with his family as a milestone achievement in his young life;
 Whereas, there is no doubt Mr. Shahdaiah would have realized countless ambitions, his family and friends are left to accept that his dreams of immeasurable magnitude now rest with him;
 Whereas, this young man worked hard, yet humbly, for his success and one cannot think of a more solemn manner of celebrating his life than to honor his efforts by recognizing the achievements for which he so ardently strode; and
 Whereas, the Shahdaiah family should be thanked for their dedication in raising their son and his contributions to the future of this Nation: Now, therefore, be it
	
 That— (1)the House of Representatives does hereby honor in praise, on behalf of the Shahdaiah family, Sarid Chaim Shahdaiah as a graduate with high honors of the Andy DeKaney High School of the Spring Independent School District in Houston, Texas; and
 (2)the House of Representatives does hereby honor in remembrance the outstanding achievements in scholastic, athletic and humanitarian excellence of Sarid Chaim Shahdaiah on behalf of his loving family, dedicated teammates, loyal friends and inspired community.
			
